      Case 3:07-cr-00153-G Document 78 Filed 08/27/20         Page 1 of 2 PageID 464



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

UNITED STATES OF AMERICA                      )
                                              )
                                              )          Criminal Action No.
vs.                                           )          3:07-CR-153-G(01)
                                              )
DANNY LEON LYNCH                              )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

         After reviewing all relevant matters of record in this case, including the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge

and any objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the

undersigned District Judge is of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct, and they are accepted as the Findings and Conclusions

of the Court.

         The defendant’s conditions of supervised release are REVOKED, and he is

committed to the custody of the United States Bureau of Prisons to be imprisoned

for a term of TWELVE (12) MONTHS, with an additional term of supervised

release of 24 MONTHS to follow, subject to the same conditions imposed in the

original judgment, as well as the following conditions:

         Mandatory Conditions:

         1.     The defendant must report to the probation office in the district to
                which the defendant is released within 72 hours of release from the
                custody of the Bureau of Prisons.
  Case 3:07-cr-00153-G Document 78 Filed 08/27/20        Page 2 of 2 PageID 465



      2.    The defendant shall not commit another federal, state, or local crime.

      3.    The defendant shall not unlawfully possess a controlled substance. The
            defendant shall refrain from any unlawful use of a controlled substance.
            The defendant shall submit to one drug test within 15 days of release
            from imprisonment and at least two periodic drug tests thereafter as
            determined by the Court.

      4.    The defendant shall also comply with the standard conditions
            recommended by the U.S. Sentencing Commission and shall comply
            with the following additional conditions:

      Recommended Additional Conditions:

      1.    The defendant shall pay any remaining balance of restitution in the
            amount of $28,596.00, as set out in the judgment.

      2.    The defendant shall participate in a program (inpatient and/or
            outpatient) approved by the U.S. Probation Office for treatment of
            narcotic, drug, alcohol dependency, which will include testing for the
            detection of substance use or abuse. The defendant shall abstain from
            the use of alcohol and/or all other intoxicants during and after
            completion of treatment. The defendant shall contribute to the costs of
            services rendered (copayment) at a rate of at least $20 per month.

      3.    The defendant shall participate in mental health treatment services as
            directed by the probation officer until successfully discharged. These
            services may include medications prescribed by a licensed physician.
            The defendant shall contribute to the costs of services rendered
            (copayment) at a rate of at least $20 per month.


      SO ORDERED.


August 27, 2020.

                                      ________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
